Case: 20-60353     Document: 00515924542         Page: 1    Date Filed: 07/02/2021




             United States Court of Appeals
                  for the Fifth Circuit
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                        July 2, 2021
                                  No. 20-60353                        Lyle W. Cayce
                                                                           Clerk

   Jose Felipe Guerrero Trejo, also known as Jose Felipe
   Guerrero,

                                                                     Petitioner,

                                      versus

   Merrick Garland, U.S. Attorney General,

                                                                    Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A205 288 147


   Before King, Dennis, and Ho, Circuit Judges.
   James L. Dennis, Circuit Judge:
         An immigration judge (“IJ”) found that Jose Felipe Guerrero Trejo
   was a removable alien. Guerrero sought to have his removal cancelled, but
   the IJ denied his application, determining that Guerrero could not be
   considered for that discretionary relief because he had not shown his removal
   would result in “exceptional and extremely unusual hardship” to his U.S.-
   citizen children. The Board of Immigration Appeals (“BIA”) adopted and
   affirmed the IJ’s assessment, and Guerrero now petitions this court for
   review.
Case: 20-60353         Document: 00515924542               Page: 2      Date Filed: 07/02/2021




                                          No. 20-60353


           We hold that we have jurisdiction to review the IJ and BIA’s
   determination.        Although 8 U.S.C. § 1252(a)(2)(B) deprives us of
   jurisdiction to review the discretionary decision of whether to actually grant
   cancellation of removal, recent Supreme Court precedent makes clear that
   applying a legal standard to established facts in order to determine whether
   an alien is eligible for discretionary relief is a question of law, not a
   discretionary decision. Thus, we may review the IJ’s determination that the
   events that would befall Guerrero’s children if he were removed would not
   amount to “exceptional and extremely unusual hardship” as Congress
   intended the phrase. Because we find no error in the IJ’s conclusion that they
   would not, Guerrero’s petition for review is DENIED.
   I. Background and Procedural History
           Jose Felipe Guerrero Trejo is a native and citizen of Mexico. On April
   2, 2012, immigration authorities served Guerrero 1 with a notice to appear
   alleging that he was removable because he was present in the United States
   without having been admitted. During his hearing, Guerrero conceded
   removability, and the IJ accordingly sustained the charge and designated
   Mexico as Guerrero’s country of removal.                   Guerrero then applied for
   cancellation of removal under 8 U.S.C. § 1229b(b)(1), which grants the IJ and
   BIA discretion to cancel an alien’s removal if certain statutory prerequisites
   are met. 2


           1
              Though the Government refers to the Petitioner as “Trejo,” he notes in his
   briefing that Guerrero is his “actual last name” and explains that in the Latin tradition, the
   paternal and maternal last names are concatenated, with the paternal name appearing first.
   We accordingly refer to the Petitioner as “Guerrero.”
           2
              Guerrero in the alternative requested withholding of removal or that he be
   allowed voluntary departure. Guerrero appears to have promptly abandoned his pursuit of
   withholding of removal, but the IJ granted his request for voluntary departure, and that
   ruling is not separately challenged in Guerrero’s petition for review.




                                                 2
Case: 20-60353      Document: 00515924542          Page: 3   Date Filed: 07/02/2021




                                    No. 20-60353


          The IJ held a hearing on Guerrero’s application. Guerrero and his
   brother testified, both of whom the IJ found credible, and based on the
   presented evidence, the IJ found the following facts. Guerrero entered the
   United States in 2002. At the time of the IJ’s decision, Guerrero was thirty
   years old and had not left the country since his initial entry. He was employed
   as a cook and made approximately $2,200 to $3,000 each month.
          Guerrero was legally married to a Guatemalan woman named Lourdes
   Zamora who, like Guerrero, had no legal status in the United States. They
   had three children together, but they were separated, and Guerrero did not
   live with Zamora or the children. His eldest child, Natalia, was nine years
   old, and the remaining two children that lived with Zamora were eight and
   three years old, respectively. At the time of the decision, Guerrero was in a
   relationship with another woman, Delia Fernanda Corea Lopez, and they had
   two children together—a two-year-old and a four-month-old. Guerrero lived
   with Corea, their children, and his brother.
          Guerrero financially supported all five of his children, who are all
   native-born United States citizens and have lived in the country their entire
   lives. Corea was not working at the time of the hearing, but she had been
   employed as a waitress up until the birth of her youngest child four months
   before. Zamora had been unemployed for the preceding two years, and each
   month Guerrero paid to her $300 in child support and $100 to supplement
   the Medicaid health benefits of his children who lived with her. The eldest
   child Natalia “has a learning disability associated with” Attention Deficit
   Disorder (“ADD”), but she had begun “receiving medication” through
   Medicaid “and [Guerrero] perceive[d] her to be somewhat normal now and
   believe[d] that the medication [wa]s helping.”
          The IJ then considered whether Guerrero was eligible for cancellation
   of removal. The IJ began by stating that Guerrero was “required to establish




                                          3
Case: 20-60353      Document: 00515924542          Page: 4   Date Filed: 07/02/2021




                                    No. 20-60353


   [both] his statutory eligibility for [the] relief” and, because cancellation of
   removal is “a discretionary form of relief, that the relief should be granted.”
   To be considered for cancellation of removal under 8 U.S.C. § 1229b(b)(1),
   the IJ continued, Guerrero had to show by a preponderance of the evidence
   that he (A) had been physically present in the United States continuously for
   at least ten years; (B) had been a person of good moral character during that
   time; (C) was not disqualified because of his having committed any of the
   offenses described in § 1229b(b)(1)(C); and (D) that his removal would result
   in exceptional and extremely unusual hardship to an immediate relative who
   is a U.S. citizen or lawful permanent resident. The IJ determined that
   Guerrero had successfully demonstrated that the first three requirements
   were satisfied—Guerrero had been physically present in the United States
   for over sixteen years at the time of the IJ’s decision; he had steadily
   supported his family, paid taxes, and generally respected the laws of the
   United States during that time, indicating his good moral character; and he
   had no disqualifying criminal history.
          However, the IJ concluded that Guerrero had not established the final
   prerequisite: that his U.S.-citizen children would suffer “exceptional and
   extremely unusual hardship” if he were removed.             Although the IJ
   recognized “the seriousness . . . and emotional hardship associated with
   being separated from minor children,” the IJ stated that only hardship
   beyond what is typically experienced when a family member is removed could
   be considered. Regarding Guerrero’s children’s health, the IJ found that
   there was no evidence that Natalia’s ADD had caused “long-term academic
   consequences”; that she seemed to be doing well on her medication, which
   was paid for by Medicaid, not Guerrero; and that, if Guerrero were removed,
   Natalia would continue to receive treatment. The other children were all in
   good health, the IJ found, and would remain in the custody of their respective
   mothers, who would provide them with care and homes. The children would




                                            4
Case: 20-60353      Document: 00515924542              Page: 5   Date Filed: 07/02/2021




                                        No. 20-60353


   continue their education in the United States, the IJ found. And while
   Guerrero’s family relied upon him financially, the IJ continued, Guerrero was
   not a single parent, and the children’s mothers were capable of working. The
   IJ further found that Guerrero’s brother would likely continue to support
   Guerrero’s younger children, and that Guerrero would be able to find
   employment in Mexico and could “provide, in possibly diminished support,
   to his children.” Emotionally, the IJ found, the children would experience
   the same devastation that is normally associated with the loss of one parent
   but would not require mental health services or counseling. The children
   would be able to continue to communicate with and potentially visit Guerrero
   in Mexico following his removal, the IJ stated. Thus, the IJ concluded that
   in terms of financial, physical, and emotional health, Guerrero had failed to
   demonstrate that his children “would suffer hardship above and beyond that
   regularly faced by families who are separated.” And, because the IJ found
   that any hardship the children would experience was not “exceptional and
   extremely unusual,” the IJ concluded that Guerrero was “statutorily
   ineligible to pursue cancellation of removal pursuant to” § 1229b(b)(1).
          The BIA adopted and affirmed the IJ’s decision, and Guerrero timely
   petitioned this court for review.        While the petition was pending, the
   Government filed a motion to dismiss it for want of jurisdiction, arguing that
   “the determination of what constitutes ‘exceptional and extremely unusual
   hardship’ is a discretionary determination that is outside the Court’s
   jurisdiction for judicial review.”




                                             5
Case: 20-60353         Document: 00515924542              Page: 6       Date Filed: 07/02/2021




                                          No. 20-60353


   II. Jurisdiction
           Congress has granted IJs and the BIA 3 discretion to “cancel removal
   of, and adjust to the status of an alien lawfully admitted for permanent
   residence, an alien who” meets certain conditions. 8 U.S.C. § 1229b(b)(1).
   Specifically, an alien must first demonstrate that he or she “(A) has been
   physically present in the United States for a continuous period of not less
   than 10 years immediately preceding the date of such application; (B) has
   been a person of good moral character during such period; [and] (C) has not
   been convicted of” any of a list of statutorily enumerated offenses. Id. Lastly,
   to be considered for cancellation of removal, an alien must “(D) establish[]
   that removal would result in exceptional and extremely unusual hardship to
   the alien’s spouse, parent, or child, who is a citizen of the United States or
   an alien lawfully admitted for permanent residence.”                         If all these
   requirements are satisfied, the IJ and BIA “may cancel” the alien’s removal
   but are not obligated to do so; satisfying the statutory prerequisites merely
   makes the alien eligible for the discretionary relief. See Mireles-Valdez v.
   Ashcroft, 349 F.3d 213, 215 (5th Cir. 2003) (“Even if an alien satisfies the
   conditions to qualify for relief, the Attorney General retains discretion to
   grant or deny the application.” (quoting Sad v. INS, 246 F.3d 811, 819 (6th
   Cir. 2001))).
           Pursuant to 8 U.S.C. § 1252(a)(1), this court generally has jurisdiction
   to entertain petitions for review of “final orders of removal” and the
   determinations that underlie them. But that does not mean that we may



           3
             Title 8 U.S.C. § 1229b(b)(1) states that “the Attorney General” may cancel an
   alien’s removal when the statutory criteria are met. The Attorney General has delegated
   this authority to the Executive Office of Immigration Review, which contains, inter alia, the
   immigration courts that adjudicate removal proceedings in the first instance and the BIA,
   which hears appeals from the decisions of IJs. See generally 8 C.F.R. § 1003.0.




                                                6
Case: 20-60353      Document: 00515924542           Page: 7     Date Filed: 07/02/2021




                                     No. 20-60353


   entertain challenges to every decision the IJ or BIA makes in a removal
   proceeding. Section 1252(a)(2) specifies a range of issues arising from
   removal proceedings that “no court shall have jurisdiction to review.”
   Among these is § 1252(a)(2)(B)(i), which excludes from our jurisdiction
   “[d]enials of discretionary relief,” including “any judgment regarding the
   granting of relief under section . . . 1229(b),” the cancellation of removal
   statute.
          On first blush, § 1252(a)(2)(B)(i) might seem to deprive us of the
   authority to review any decision related to cancellation of removal. But the
   provision does not actually sweep so broadly.              First, as stated, the
   subparagraph under which § 1252(a)(2)(B)(i) appears is entitled “Denials of
   discretionary relief.” See 8 U.S.C. § 1252(a)(2)(B). In keeping with that
   title, courts have generally reasoned that, when § 1252(a)(2)(B)(i) states that
   no court shall review “any judgment regarding the granting of relief” under
   the cancellation of removal statute, it is not using “judgment” as a synonym
   for a final order. Rather, “judgment” refers to the adjudicator’s independent
   evaluation of whether to actually cancel the removal of a qualifying alien—
   that is, the exercise of the adjudicator’s “discretionary authority to
   determine who among the eligible persons should be granted discretionary
   relief.” Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1142 (9th Cir. 2002);
   accord, e.g., Singh v. Att’y Gen. U.S., 807 F.3d 547, 549 n.3 (3d Cir. 2015);
   Mireles-Valdez, 349 F.3d at 216.       Thus, our court has long held that
   § 1252(a)(2)(B)’s “ban on review of ‘judgment[s] regarding the granting of
   relief’ precludes review only of discretionary decisions.” Mireles-Valdez, 349
   F.3d at 216. And the Supreme Court has seemingly endorsed this view,
   reviewing the BIA’s non-discretionary decisions on underlying factual and
   legal questions pertaining to whether an alien is eligible to be considered for
   cancellation of removal without so much as mentioning § 1252(a)(2)(B). See
   Pereira v. Sessions, 138 S. Ct. 2105, 2110 (2018); see also Kucana v. Holder, 558




                                           7
Case: 20-60353      Document: 00515924542          Page: 8    Date Filed: 07/02/2021




                                    No. 20-60353


   U.S. 233, 247 (2010) (stating that the provision shields from review
   “substantive decisions . . . made by the Executive in the immigration context
   as a matter of grace”).
          Second, even if § 1252(a)(2)(B)(i) could be interpreted to insulate all
   aspects of the cancellation of removal determination from judicial review,
   that interpretation would be at odds with the so-called “safe harbor” or
   “limited review provision” contained in § 1252(a)(2)(D), which states,
   “Nothing in subparagraph (B). . . shall be construed as precluding review of
   constitutional claims or questions of law raised upon a petition for review
   filed with an appropriate court of appeals in accordance with this section.”
   Congress enacted § 1252(a)(2)(D) in response to the Supreme Court’s
   decision in I.N.S. v. St. Cyr, 533 U.S. 289, 300 (2001). See Guerrero-Lasprilla
   v. Barr, 140 S. Ct. 1062, 1071 (2020). In St. Cyr, the Court held that a prior
   version of § 1252(a)(2) would be constitutionally suspect if it were
   interpreted to prohibit judicial review of all aspects of the various
   immigration determinations it applied to, including specifically a petition for
   habeas corpus. St. Cyr, 533 U.S. at 300 (quoting Heikkila v. Barber, 345 U.S.
   229, 235 (1953)). The Court stated that the Constitution, at a minimum,
   protected the writ of habeas corpus “as it existed in 1789,” which included a
   right to a judicial remedy for “detentions based on errors of law, including
   the erroneous application or interpretation of statutes.” Id. at 300–301. In a
   footnote, the Court noted that Congress could amend the statute to provide
   “an adequate substitute” for habeas review “through the courts of appeals,”
   and Congress proceeded to do just that, specifying in § 1252(a)(2)(D) that
   none of the limits on judicial review contained anywhere in the law prohibited
   the raising of constitutional violations or other questions of law through a
   petition for review. Guerrero-Lasprilla, 140 S. Ct. at 1071 (citing St. Cyr, 533
   U.S. at 314, n. 38).




                                          8
Case: 20-60353        Document: 00515924542              Page: 9       Date Filed: 07/02/2021




                                         No. 20-60353


           All of this is to say “that our jurisdiction” to review challenges to a
   cancellation of removal determination “turns on the type of issue that an
   immigrant raises.” Singh v. Rosen, 984 F.3d 1142, 1148 (6th Cir. 2021).
   “Sometimes, appellate courts are presented with a ‘purely legal’ issue (e.g.,
   what do the words of the immigration statute mean?).” Id. We may resolve
   a challenge to this sort of determination even if it occurs in the context of
   cancellation of removal because, as a non-discretionary decision, it is not
   barred by § 1252(a)(2)(B), see Mireles-Valdez, 349 F.3d at 216, and as a legal
   determination,       § 1252(a)(2)(D)       would      explicitly    exclude      it   from
   § 1252(a)(2)(B)’s bar in any event, see Guerrero-Lasprilla, 140 S. Ct. at 1071
   (citing St. Cyr, 533 U.S. at 314 n.38). “Other times, appellate courts are
   presented with a ‘purely factual’ issue (e.g., how long has an immigrant lived
   in this country?).” Singh, 984 F.3d at 1148. These, too, we may review when
   they arise as part of a cancellation of removal decision; because findings of
   fact are not discretionary “judgments,” they do not fall within
   § 1252(a)(2)(B)’s jurisdictional bar. 4 See Mireles-Valdez, 349 F.3d at 216;
   Garcia–Melendez v. Ashcroft, 351 F.3d 657, 661 (5th Cir. 2003) (describing the
   continuous physical presence requirement as “a factual determination which
   is subject to appellate review”). Still other times, “appellate courts . . .
   consider an issue that the law leaves to the discretion of an agency,” Singh,
   984 F.3d at 1148, (e.g., did the adjudicator act irrationally when it decided not
   to grant cancellation of removal to a qualifying alien?). This alone is the sort
   of issue that § 1252(a)(2)(B) generally prohibits courts from reviewing in the



           4
             This stands in contrast to one of § 1252(a)(2)’s other provision, § 1252(a)(2)(C),
   which also “forbid[s] appeals of factual determinations” made in the removal proceedings
   of aliens who are found to have committed any of a list of enumerated criminal offenses.
   Guerrero-Lasprilla, 140 S. Ct. at 1073. Unlike with § 1252(a)(2)(B), there is no indication
   § 1252(a)(2)(C) was intended to “preclude[] review only of discretionary decisions.”
   Mireles-Valdez, 349 F.3d at 216.




                                                9
Case: 20-60353     Document: 00515924542           Page: 10   Date Filed: 07/02/2021




                                    No. 20-60353


   context of immigration, including expressly in the context of cancellation of
   removal. Mireles-Valdez, 349 F.3d at 216.
          With this background established, what remains is to classify the type
   of challenge Guerrero raises to the denial of his application for cancellation
   of removal. Our court has traditionally held that an IJ’s or the BIA’s
   determination of whether an alien has demonstrated exceptional and
   extremely unusual hardship is a discretionary decision that § 1252(a)(2)(B)
   bars from judicial review. See, e.g., Sattani v. Holder, 749 F.3d 368, 372 (5th
   Cir. 2014) (per curiam); Sung v. Keisler, 505 F.3d 372, 377 (5th Cir. 2007);
   Rueda v. Ashcroft, 380 F.3d 831, 831 (5th Cir. 2004) (per curiam). But recent
   developments from the Supreme Court have rendered that conclusion
   untenable.
          In Guerrero-Lasprilla v. Barr, 140 S. Ct. 1062, 1067 (2020), the
   Supreme Court identified a fourth type of question appellate courts are faced
   with—neither purely legal (as some have used the term), purely factual, nor
   committed to the adjudicator’s discretionary choice. The Court considered
   whether § 1252(a)(2)(D)’s proviso that none of the jurisdiction-stripping
   provisions in the Immigration and Nationality Act prohibit the review of
   “constitutional claims or questions of law” covered so-called “mixed
   questions,” or the “the application of a legal standard to . . . established
   facts.” Id. This is precisely how the BIA describes the eligibility-for-
   cancellation-of-removal hardship inquiry. See, e.g., Matter of Gamero, 25 I. &
   N. Dec. 164, 165 (BIA 2010) (“Further, upon de novo review of the
   Immigration Judge’s application of the pertinent legal standards, we agree
   that the respondent did not establish eligibility for cancellation of removal
   because he failed to show that his removal would result in exceptional and
   extremely unusual hardship to any of his qualifying relatives.”).




                                         10
Case: 20-60353       Document: 00515924542            Page: 11      Date Filed: 07/02/2021




                                       No. 20-60353


          The Guerrero-Lasprilla Court             rejected the contention that
   § 1252(a)(2)(D) “refers only to ‘pure’ questions [of law] and necessarily
   excludes the application of law to settled facts.” Id. at 1070. The ordinary
   meaning of the statute’s language, the presumption that administrative
   action is judicially reviewable, the explicit use of the term “question of law”
   to refer to the application of law to facts elsewhere in the statute, and the fact
   that § 1252(a)(2)(D) was enacted following St. Cyr for the express purpose
   of establishing an adequate substitute for habeas review that included the
   application of law to facts were all factors that weighed in favor of “mixed
   questions” being reviewable, the Court concluded.                   Id. at 1068-72.
   Moreover, holding otherwise would grant the BIA carte blanche to violate the
   rights of aliens so long as it recited the correct legal standard; “the Board
   would be free to apply [the standard] in a manner directly contrary to well-
   established law.” Id. at 1073. Such a reading would be “difficult to reconcile
   with the Provision’s basic purpose of providing an adequate substitute for
   habeas review,” the Court concluded. Id.
          Two of our sister circuits have since held that Guerrero-Lasprilla
   effectively overruled their prior decisions holding that an IJ’s or the BIA’s
   hardship determination is a matter of discretion that § 1252(a)(2)(B) shields
   from review. 5 First, in a different context, the Eleventh Circuit relied in part
   on Guerrero-Lasprilla in holding that there is no principled distinction
   between the hardship determination and the other cancellation-of-removal
   eligibility requirements. See Patel v. United States Att’y Gen., 971 F.3d 1258,
   1278-79 (11th Cir. 2020) (en banc), cert. granted, No. 20-979, 2021 WL
   2637834 (U.S. June 28, 2021). The court noted that considering the hardship
   inquiry discretionary is inconsistent with previous statements from the


          5
            Our court has already implicitly followed suit in an unpublished decision. See
   Avila-Baeza v. Barr, 827 F. App’x 414, 415 (5th Cir. 2020).




                                             11
Case: 20-60353        Document: 00515924542                Page: 12        Date Filed: 07/02/2021




                                           No. 20-60353


   Supreme Court that “[e]ligibility [for discretionary relief] is governed by
   specific statutory standards which provide a right to a ruling on an applicant’s
   eligibility.” Id. at 1278 (quoting Jay v. Boyd, 351 U.S. 345, 353 (1956)). The
   court acknowledged that “statutory standards for eligibility [that] are less
   specific . . . give[] an immigration judge more leeway in interpreting and
   applying the law.” Id. But the court determined that Congress’s tasking the
   agency with applying a vague or qualitative legal standard does not make a
   decision discretionary.          “[Q]ualitative standards such as ‘good moral
   character’ or ‘exceptional and extremely unusual hardship’ are not in
   themselves discretionary decisions. An immigration judge must find that the
   alien meets such standards before she can grant relief,” the court reasoned.
   Id. There is no reason to think that Congress intended for courts to be able
   “to assess the evidence for the more objective eligibility requirements, such
   as residency requirements, while being barred from weighing the evidence
   for the qualitative requirements,” the court concluded. 6 Id. at 1279.
           The Sixth Circuit similarly held that, following Guerrero-Lasprilla, it
   is clear that whether an alien has demonstrated that sufficient hardship would
   result from his or her removal is a “mixed question,” not a discretionary
   decision. See Singh, 984 F.3d at 1150. The court first looked to the statutory
   text, noting that Congress typically signals a grant of discretion either by



           6
               Although the Eleventh Circuit concluded that the hardship inquiry and similar
   eligibility determination are non-discretionary after Guerrero-Lasprilla, the en banc court
   concluded that § 1252(a)(2)(B) sweeps much wider than we and other courts have held,
   shielding from review all determinations made by IJs and the BIA when adjudicating
   applications for discretionary relief, regardless of whether they are discretionary, save for
   those specifically carved out by § 1252(a)(2)(D)’s exception for questions of law. Patel, 971
   F.3d at 1262; contra Mireles-Valdez, 349 F.3d at 216. The alien filed a petition for certiorari,
   and, shortly before the filing of this opinion, the Supreme Court granted it, agreeing to
   determine whether § 1252(a)(2)(B) applies to non-discretionary predicate determinations
   of eligibility. See Patel v. Garland, No. 20-979, 2021 WL 2637834 (U.S. June 28, 2021).




                                                 12
Case: 20-60353      Document: 00515924542          Page: 13   Date Filed: 07/02/2021




                                    No. 20-60353


   saying the adjudicator “may” take an action, explicitly stating that an
   adjudicator has discretion, or stating that the adjudicator can undertake an
   action if the adjudicator finds that it is warranted. Id. at 1150-51 (citing 8
   U.S.C. §§ 1158(b)(2)(A)(v), 1255(j)(2), 1231(b)(2)(C); 17 U.S.C. § 505; 18
   U.S.C. § 3582(c)(1)(A); and 42 U.S.C. § 1988(b)). The cancellation-of-
   removal statute states that immigration authorities “may” cancel removal if
   the various prerequisites—including the hardship showing—are met, the
   court reasoned, not that the adjudicator “may” decide whether hardship
   exists. Id. at 1151.
          Nothing in this text suggests that the Board . . . has discretion
          to decide whether hardship exists. To be sure, the statute does
          use the verb “may.” But one must distinguish the Board’s
          final discretionary decision whether to grant cancellation of
          removal . . . from its earlier eligibility decision whether the
          immigrant has shown hardship . . . . The statute’s use of the
          verb “may” makes the final decision discretionary, so the
          Board may deny relief even if an immigrant proves all four
          eligibility factors. But the statute does not use the word “may”
          when delineating the eligibility requirements. It does not say,
          for example, that the Attorney General “may” find the
          required hardship. Nor does it say that this hardship finding is
          in the “Attorney General’s sole discretion.” Cf. 8 U.S.C.
          § 1229b(b)(2)(D). Simply put, the plain text does not leave the
          hardship decision (as compared to the final cancellation-of-
          removal decision) to agency “discretion.”
   Id. (some internal citations omitted). The Sixth Circuit then noted that the
   BIA’s own precedents treat the hardship determination as a legal one,
   applying de novo review and stating that a hardship determination involves
   the “application of the pertinent legal standards” to the facts found by the
   immigration judge. Id. (quoting Matter of Z-Z-O-, 26 I. & N. Dec. 586, 591
   (B.I.A. 2015) and Gamero, 25 I. & N. Dec. at 165); see also In Re Monreal-
   Aguinaga, 23 I. & N. Dec. 56, 58 (BIA 2001) (applying Chevron, U.S.A., Inc.



                                         13
Case: 20-60353     Document: 00515924542           Page: 14   Date Filed: 07/02/2021




                                    No. 20-60353


   v. Natural Resources Defense Council, Inc., 467 U.S. 837, 842-43 (1984), to
   interpret the statute and identify the appropriate legal standard).
          The Sixth Circuit next considered the structure of the statute,
   following similar reasoning to the Eleventh Circuit’s. Id. No one would
   contest that the other eligibility qualifications, including an alien’s being
   physically present in the country for ten years and not being convicted of a
   disqualifying crime, were matters committed to the agency’s discretion, the
   court stated. Id. “Why should the ‘hardship’ requirement be different?” Id.
   The statute also uses explicit language elsewhere suggesting that a different
   hardship determination is a matter of discretion, the court pointed out, and
   the absence of such language in § 1229b(b)(1)(D) confirms that the eligibility-
   for-cancellation-of-removal hardship determination is not discretionary. Id.
   at 1152 (quoting 8 U.S.C. § 1182(i) (stating that the Attorney General may
   waive inadmissibility “if it is established to the satisfaction of the Attorney
   General that the refusal of admission to the United States of such immigrant
   alien would result in extreme hardship” to the immigrant or certain relatives
   (emphasis in Singh))).
          Last, the Sixth Circuit noted the history of the cancellation-of-removal
   statute. Prior to 1996, “cancellation of removal” was called “suspension of
   deportation,” the court stated, and the earlier statute permitted the Attorney
   General to suspend an immigrant’s deportation if, inter alia, the immigrant
   was “a person whose deportation would, in the opinion of the Attorney General,
   result in extreme hardship to the” immigrant or relatives. Id. (quoting 8
   U.S.C. § 1254(a)(1) (1994) (emphasis in Singh)).             The prior text
   distinguished the hardship factor from the other eligibility requirements,
   committing it to the discretion of the Attorney General. Id. But Congress
   removed the “in the opinion of the Attorney General” language when it
   amended the statute in 1996, indicating that the decision was no longer
   discretionary, the court continued. Id. at 1152-53 (citing Illegal Immigration



                                         14
Case: 20-60353     Document: 00515924542           Page: 15   Date Filed: 07/02/2021




                                    No. 20-60353


   Reform and Immigrant Responsibility Act of 1996, Pub. L. No. 104-208, 110
   Stat. 3009-546, 3009-594 (1996)).      That courts continued to treat the
   determination as discretionary may have just been the product of inertia, the
   court posited. Id. at 1153. “In sum, the statutory text, structure, and history
   convince us that the Board’s ultimate hardship conclusion is the type of
   mixed question that we have jurisdiction to review after Guerrero-Lasprilla,”
   the court concluded. Id.
          When faced with the same question, two of our other sister circuits
   have disagreed that a cancellation-of-removal hardship determination is a
   non-discretionary mixed question after Guerrero-Lasprilla.         The Third
   Circuit simply stated without elaboration that “a disagreement about
   weighing hardship factors is a discretionary judgment call, not a legal
   question.” Hernandez-Morales v. Att’y Gen. United States, 977 F.3d 247, 249
   (3d Cir. 2020). But in Galeano-Romero v. Barr, 968 F.3d 1176, 1183 (10th Cir.
   2020), the Tenth Circuit provided several reasons as to why it believed “such
   a challenge does not raise a § 1252(a)(2)(D) ‘question[ ] of law.’”
          “With respect to our colleagues on the Third and Tenth Circuits,”
   Singh, 984 F.3d at 1142, the Sixth and Eleventh Circuits have the better
   analysis, and the reasons offered by the Galeano-Romero court do not hold up
   to scrutiny. First, the court stated that interpreting § 1252(a)(2)(D) to
   permit review of a hardship determination would render § 1252(a)(2)(B)
   “superfluous, a nullity.” Galeano-Romero, 968 F.3d at 1183. But permitting
   review of an eligibility-for-cancellation-of-removal hardship determination
   does nothing to displace § 1252(a)(2)(B) from its proper sphere—preventing
   courts from second guessing an exercise of the agency’s “discretionary
   authority to determine who among the eligible persons should be granted
   discretionary relief.” Montero-Martinez, 277 F.3d at 1142; accord Mireles-
   Valdez, 349 F.3d at 216. Section 1252(a)(2)(B) would continue to prohibit
   judicial review of the IJ or BIA’s decision on whether to actually grant



                                         15
Case: 20-60353     Document: 00515924542           Page: 16   Date Filed: 07/02/2021




                                    No. 20-60353


   cancellation of removal to an alien who has met the statutory prerequisites,
   so it is hardly superfluous. Mireles-Valdez, 349 F.3d at 215 (citing Sad, 246
   F.3d at 819).
          Next, the Tenth Circuit appeared to argue that the hardship
   determination should be singled out from among the other cancellation
   qualifications and treated as a discretionary decision because “exceptional
   and extremely unusual hardship” is a more vague or subjective standard. See
   Galeano-Romero, 968 F.3d at 1183 (“There is no algorithm for determining
   when a hardship is ‘exceptional and extremely unusual.’” (quoting Morales
   Ventura v. Ashcroft, 348 F.3d 1259, 1262 (10th Cir. 2003))). But, as the Sixth
   Circuit pointed out in Singh, “Congress commonly uses similar phrases” in
   contexts where it is clear judicial review is expected. 984 F.3d at 1152. “The
   bankruptcy laws, for example, prohibit a debtor from obtaining a discharge of
   certain student-loan debts unless the debts impose an ‘undue hardship’ on
   the debtor.” Id. (quoting 11 U.S.C. § 523(a)(8)). Courts have not found the
   question of whether “undue hardship” exists to be so subjective an inquiry
   that no standard exists, but rather have explicitly treated the question as a
   “mixed question” subject to de novo review—the exact sort of issue Guerrero-
   Lasprilla contemplated. See id. (citing Long v. Educ. Credit Mgmt. Corp., 322
   F.3d 549, 553 (8th Cir. 2003) (collecting cases)). Indeed, in Guerrero-
   Lasprilla itself, the Supreme Court held that courts may review the BIA’s
   application of the “due diligence” standard, which “is no less subjective than
   the application of the hardship standard” at issue here. Id. at 1153. The same
   could likely be said for “good faith,” which we have likewise held is a
   nondiscretionary application of a legal standard to facts in the context of
   determining whether an alien is eligible for discretionary relief. Alvarado de
   Rodriguez v. Holder, 585 F.3d 227, 234 (5th Cir. 2009). Moreover, a very well-
   established legal framework exists for courts to evaluate an agency’s
   interpretation and application of a vague and ambiguous statute, and the BIA




                                         16
Case: 20-60353     Document: 00515924542            Page: 17   Date Filed: 07/02/2021




                                     No. 20-60353


   has explicitly cited this framework in reference to the eligibility-for-
   cancellation-of-removal hardship determination. See Monreal-Aguinaga, 23
   I. & N. Dec. at 58 (citing Chevron, 467 U.S. at 842–43). Courts are thus
   amply equipped to determine whether the BIA’s interpretation and
   application of the “exceptional and extremely unusual hardship” standard
   falls within the bounds that Congress intended.
          Lastly, the Galeano-Romero Court noted that “Guerrero-Lasprilla
   concerned § 1252(a)(2)(C),” which prohibits review of removals based on an
   alien’s commission of certain crimes, “—not § 1252(a)(2)(B),” which
   prohibits review of the agency’s discretionary decisions. Galeano-Romero,
   968 F.3d at 1184 n.9. But this is a distinction without a difference. The
   Supreme Court in Guerrero-Lasprilla was interpreting the term “question of
   law” in § 1252(a)(2)(D), a provision that, by its plain text, limits the reach of
   both “subparagraph (B) [and] (C).”          See § 1252(a)(2)(D) (“Nothing in
   subparagraph (B) or (C), or in any other provision of this chapter (other than
   this section) which limits or eliminates judicial review, shall be construed as
   precluding review of constitutional claims or questions of law raised upon a
   petition for review filed with an appropriate court of appeals in accordance
   with this section.” (emphasis added)). Thus, we are somewhat puzzled by
   the Galeano-Romero Court’s statement that “[i]n [Guerrero-Lasprilla], the
   Court had no reason to address the particular dynamic involved here—the
   interaction between one subsection that prevents review over certain Board
   decisions and another subsection that allows for judicial review over
   questions of law or constitutional issues.” Galeano-Romero, 968 F.3d at 1184
   n.9. This is exactly the dynamic Guerrero-Lasprilla addressed: the interaction
   of the prohibition in § 1252(a)(2)(C) with § 1252(a)(2)(D)’s allowance for
   judicial review over questions of law. There is no principled reason why its
   holding does not apply with equal force to the interaction of the prohibition




                                          17
Case: 20-60353      Document: 00515924542            Page: 18    Date Filed: 07/02/2021




                                      No. 20-60353


   in § 1252(a)(2)(B) with § 1252(a)(2)(D)’s allowance for judicial review over
   questions of law.
          To sum up, when the IJ and BIA consider an application for
   cancellation of removal, they are faced with several distinct questions. First,
   they must make a number of factual findings, including how long the alien
   has been physically present in the country, how the alien behaved during that
   time, whether the alien was previously convicted of any crimes, and what
   would occur to the alien’s U.S.-citizen or legal-permanent-resident family
   members if the alien were removed. Section 1252(a)(2)(B) does not prevent
   us from reviewing these factual findings to determine whether they are
   supported by substantial evidence in the record because factual findings are
   not discretionary. See Mireles-Valdez, 349 F.3d at 216; Garcia–Melendez, 351
   F.3d at 661. Next, the adjudicator applies the various legal standards
   contained in 8 U.S.C. § 1229b(b)(1)(A) through (D) to those established
   facts to determine whether the alien is eligible to be considered for
   cancellation of removal. The adjudicator decides whether the previously
   found period of physical presence was ten years or more, whether the
   previously found behavior the alien engaged in during that period qualifies as
   good moral character as Congress intended the phrase, whether any
   previously found criminal convictions are disqualifying, and whether the
   previously found events that would occur to the alien’s relatives if the alien
   were removed amount to exceptional and extremely unusual hardship as
   Congress intended the phrase. Under Guerrero-Lasprilla, we may review
   these determinations, too; determining whether an alien is legally eligible for
   cancellation of removal is not discretionary, but rather “the application of a
   legal standard to . . . established facts.” Guerrero-Lasprilla, 140 S. Ct. at 1067;
   accord Jay v. Boyd, 351 U.S. at 353 (“Eligibility [for discretionary relief] is
   governed by specific statutory standards which provide a right to a ruling on
   an applicant’s eligibility.”); Alvarado de Rodriguez, 585 F.3d at 234 (“[T]he




                                           18
Case: 20-60353     Document: 00515924542            Page: 19    Date Filed: 07/02/2021




                                     No. 20-60353


   predicate legal question of whether the IJ properly applied the law to the facts
   in determining the alien’s eligibility for discretionary relief is a question of
   law properly raised in a petition for review.” (citation and inner quotes
   omitted)). Put another way, a decision that an alien has not met any of the
   eligibility criteria is a determination that the IJ and BIA lack any discretion to
   cancel the alien’s removal. Cf. Melendez v. McAleenan, 928 F.3d 425, 426–27
   (5th Cir.) (“We hold, then, that the denial of Melendez’s adjustment
   application was a nondiscretionary decision based on the finding he was
   statutorily ineligible, making Section 1252(a)(2)(B)(i)’s jurisdictional bar
   inapplicable.”), cert. denied, 140 S. Ct. 561 (2019). Only after the adjudicator
   has determined that the alien may be legally considered for cancellation of
   removal does the adjudicator’s discretion enter the picture, when he or she
   is called upon to decide whether to actually grant cancellation to a qualifying
   alien. Singh, 984 F.3d at 1151; Mireles-Valdez, 349 F.3d at 215; Montero-
   Martinez, 277 F.3d at 1142. This is the decision that is shielded from judicial
   review by § 1252(a)(2)(B)(i), for it is a “substantive decision[] . . . made by
   the Executive in the immigration context as a matter of grace.” Kucana, 558
   U.S. at 247.
          Guerrero does not challenge the IJ or BIA’s decision not to grant him
   cancellation of removal, but rather their determination that he did not legally
   qualify to be considered for cancellation of removal. He argues that the IJ erred
   in its assessment of the severity of Natalia’s disability and by determining
   that his children’s mothers were capable of working. These are challenges to
   the IJ’s initial factual determinations. He also states that “the viability of the
   family structure depends on the parents working together as a team even if
   they are not residing at the same address,” that his case is similar to a prior
   case in which the BIA found an applicant eligible for cancellation of removal,
   and that “[a] proper consideration of the totality of the circumstances leads
   one to conclude that the children in this case will suffer exceptional and




                                          19
Case: 20-60353        Document: 00515924542              Page: 20       Date Filed: 07/02/2021




                                          No. 20-60353


   extremely hardship if [he] is [removed].” This suggests that he disagrees
   with the IJ’s determination that the events that would befall his children do
   not meet the legal standard for cancellation eligibility. Neither of these
   challenges implicates the IJ or BIA’s discretionary decision to grant or deny
   cancellation of removal to a qualifying alien, and thus § 1252(a)(2)(B) is no
   bar to our jurisdiction. See Alvarado de Rodriguez, 585 F.3d at 234.
   III.    Standard of Review
           We have authority to review both the IJ’s and BIA’s decisions when
   the IJ’s decision influenced the BIA’s, including where, as here, the BIA
   adopted the IJ’s findings and conclusions. Mikhael v. I.N.S., 115 F.3d 299,
   302 (5th Cir. 1997). “We review the factual findings of the [IJ and] BIA under
   the substantial evidence standard, reversing only when the evidence compels
   a contrary result.” Alvarado de Rodriguez, 585 F.3d at 233 (citing Nakimbugwe
   v. Gonzales, 475 F.3d 281, 283 (5th Cir. 2007)). We review the IJ and BIA’s
   legal conclusions de novo, subject to Chevron deference when appropriate.
   Calvillo Garcia v. Sessions, 870 F.3d 341, 344 (5th Cir. 2017).
   IV.     The Merits
           As stated above, Guerrero raises several challenges to the IJ and BIA’s
   factual findings and legal conclusions.7
           First, he argues that the diagnosis of his oldest child, Natalia, was
   ongoing at the time of the decision and that the extent of her disability was
   not completely evident. Guerrero appears to contend that the IJ and BIA



           7
             The Government raises no counterarguments on the merits, contending only that
   this court lacks jurisdiction to consider the matter. Nonetheless, it is Guerrero’s burden to
   show the BIA erred, see Orellana-Monson v. Holder, 685 F.3d 511, 518 (5th Cir. 2012) (citing
   Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006)), so the Government’s lack of
   counterargument is not dispositive.




                                                20
Case: 20-60353     Document: 00515924542           Page: 21    Date Filed: 07/02/2021




                                    No. 20-60353


   were mistaken when they found that Natalia’s mental health issues had not
   and would not cause long-term academic consequences, that she was doing
   well on her medication, and that she would continue to receive sufficient
   treatment through Medicaid if Guerrero were removed.
          Guerrero testified that Natalia had been on medication for five to six
   months; that Medicaid paid for the medication; and that, although “she is a
   little bit distracted,” he “see[s] her as normal” and “believe[s] that the
   treatment has helped her a little bit.” Guerrero argues that he is neither an
   educator nor a physician, and so his observation that Natalia appears to be
   normal was of limited medical reliability. He thus states that “[t]here is
   nothing in the record” to support the IJ’s finding that Natalia’s disorder will
   not prevent her from achieving an education. But this misses the point. The
   burden was on Guerrero to establish his eligibility for cancellation of removal,
   Monteon-Camargo v. Barr, 918 F.3d 423, 428 (5th Cir. 2019), and thus he was
   required to introduce evidence that Natalia’s disorder would cause her
   exceptional and extremely unusual hardship if he were removed. That there
   is no evidence compelling a finding that Natalia’s disorder would prevent her
   from achieving an education in his absence is sufficient to sustain the IJ and
   BIA’s finding. See Morales v. Sessions, 860 F.3d 812, 818 (5th Cir. 2017).
          Guerrero further argues that Natalia would have a difficult time
   adjusting to foreign language instruction and would not be able to receive
   Government assistance for her medical treatment in Mexico, but as Guerrero
   himself points out, he testified that his children would not be able to move to
   Mexico with him if he were removed due to the lack of accommodations. The
   IJ found that Natalia and Guerrero’s other children will remain in the care
   and custody of their respective mothers and continue their education in the
   United States if Guerrero is removed, so the difficulties Natalia would
   allegedly experience if she were forced to move to Mexico are not relevant
   here. Guerrero additionally asserts that his role in Natalia’s life has been



                                         21
Case: 20-60353     Document: 00515924542            Page: 22    Date Filed: 07/02/2021




                                     No. 20-60353


   significant, suggesting that the IJ and BIA erred by not finding that Natalia
   would suffer additional hardship beyond what was identified, but he provides
   no specifics and points to no evidence in the record indicating that this is case.
          Guerrero also argues that the IJ and BIA erred by determining that the
   children’s respective mothers could support the children because they are
   not legally authorized to work outside the home. But Guerrero testified that
   both women had worked in the past—one as recently as four months prior to
   the hearing. Guerrero has not demonstrated that “the [record] evidence
   both supports and compels a contrary result” to the IJ’s factual findings, as
   is required for reversal under the substantial evidence standard. Id.
          Guerrero also challenges the IJ and BIA’s legal conclusion that what
   would occur to his U.S.-citizen children would not amount to “exceptional
   and extremely unusual hardship” within the meaning of 8 U.S.C.
   § 1229b(b)(1)(D). In In Re Monreal-Aguinaga, the BIA announced its current
   interpretation of the statute, stating that an alien must demonstrate a “truly
   exceptional” situation in which a qualifying relative would suffer
   consequences “‘substantially’ beyond the ordinary hardship that would be
   expected when a close family member leaves this country.” 23 I. & N. Dec.
   at 62 (citing H.R. Conf. Rep. No. 104-828). As this court has noted in an
   unpublished decision, every court to have considered the question thus far
   has concluded that this is a reasonable interpretation of 8 U.S.C.
   § 1229b(b)(1)(D) that is entitled to Chevron deference. Avila-Baeza, 827 F.
   App’x at 416 (citing Ocampo-Guaderrama v. Holder, 501 F. App’x 795, 798-
   99 (10th Cir. 2012); Pareja v. Att’y Gen., 615 F.3d 180, 190-95 (3d Cir. 2010);
   Ramirez-Perez v. Ashcroft, 336 F.3d 1001, 1006-07 (9th Cir. 2003); and
   Gonzalez-Oropeza v. U.S. Att’y Gen., 321 F.3d 1331, 1333-34 (11th Cir. 2003)).
   Guerrero raises no arguments as to why this is not so.




                                          22
Case: 20-60353     Document: 00515924542           Page: 23   Date Filed: 07/02/2021




                                    No. 20-60353


          Instead, Guerrero argues that his case is similar to In re Recinas, 23
   I&N Dec. 467, 471 (BIA 2002), in which the BIA concluded that a single
   mother who raised six children without any ongoing support from their father
   had established that her qualifying children and other relatives would
   experience exceptional and extremely unusual hardship if she were removed.
   But Recinas is distinguishable in a number of ways. In Recinas, the BIA
   “emphasize[d] that the respondent [wa]s a single parent who is solely
   responsible for the care of six children,” who would have to move to Mexico
   with her, where they had “no family to return to.” Id. The BIA concluded
   that these “critical factors . . . distinguish[ed] her case from many other
   cancellation of removal claims.” Id. In contrast, Guerrero’s children’s
   mothers care for them, his brother lives with the youngest two, the children
   will not move to Mexico with Guerrero, and Guerrero has family in Mexico
   in any event. Guerrero has not shown that the events that the agency found
   would befall his U.S.-citizen children if he were removed amount to suffering
   substantially beyond the hardship usually associated with a parent’s removal,
   see In Re Monreal-Aguinaga, 23 I. & N. Dec. at 62, and he thus has not shown
   that the IJ or BIA erred in applying the pertinent legal standard.
   V. Conclusion
          For the foregoing reasons, we hold that we have jurisdiction to review
   Guerrero’s challenge to the IJ and BIA’s decision that he is not eligible for
   cancellation of removal. The Government’s motion to dismiss is therefore
   DENIED. However, Guerrero has not demonstrated an error of fact or law
   in the agency’s decision. Accordingly, his petition for review is DENIED.




                                         23